         Case 1:19-cv-03833-EGS Document 71 Filed 04/29/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 AUGUST CABRERA, et al.,

                        Plaintiffs,
                                                     Case No. 1:19-cv-03833 (EGS)
                v.
                                                     ORAL ARGUMENT REQUESTED
 BLACK & VEATCH SPECIAL
 PROJECTS CORPORATION, et al.,

                        Defendants.



      MOTION TO DISMISS THE COMPLAINT FOR LACK OF PERSONAL
  JURISDICTION AND FOR FAILURE TO STATE A CLAIM AS TO DEFENDANTS
   MTN GROUP LIMITED, MTN (DUBAI) LIMITED, AND MTN AFGHANISTAN

       Defendants MTN Group Limited, MTN (Dubai) Limited, and MTN Afghanistan

(collectively, the “MTN Defendants”) respectfully move to dismiss the Complaint in this action

pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure for the reasons set

forth in the accompanying Memorandum of Law in Support of the MTN Defendants’ Motion to

Dismiss for Lack of Personal Jurisdiction and for Failure to State a Claim.

       The MTN Defendants respectfully request oral argument on this Motion. A proposed order

is attached for the Court’s consideration.




                                                1
            Case 1:19-cv-03833-EGS Document 71 Filed 04/29/20 Page 2 of 3



    Dated: April 29, 2020                       Respectfully submitted,



    /s/ John E. Hall                            /s/ Kimberly H. Zelnick
    John E. Hall (D.C. Bar No. 415364)          Timothy J. Harkness*
    David M. Zionts (D.C. Bar No. 995170)       Kimberly H. Zelnick (D.D.C. Bar No. NY0325)
    Jordan L. Moran (D.C. Bar No. 888273537)*   Scott A. Eisman (D.D.C. Bar No. NY0326)
    Covington & Burling LLP                     Freshfields Bruckhaus Deringer US LLP
    One CityCenter                              601 Lexington Avenue, 31st Floor
    850 Tenth Street N.W.                       New York, NY 10022
    Washington, DC 20001                        Telephone: (212) 277-4000
    Telephone: (202) 662-5987                   Facsimile: (212) 277-4001
    Facsimile: (202) 778-5987                   timothy.harkness@freshfields.com
    jhall@cov.com                               kimberly.zelnick@freshfields.com
    dzionts@cov.com                             scott.eisman@freshfields.com
    jmoran@cov.com


                                                Counsel for Defendants MTN Group Limited,
                                                MTN (Dubai) Limited, and MTN Afghanistan




*
    Application for admission pending.
                                                2
         Case 1:19-cv-03833-EGS Document 71 Filed 04/29/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2020, I filed the foregoing Motion to Dismiss on

behalf of Defendants MTN Group Limited, MTN (Dubai) Limited, and MTN Afghanistan via

the Court’s CM/ECF system, and service was effected electronically on all counsel of record.



                                                 /s/ John E. Hall
                                                 John E. Hall (D.C. Bar No. 415364)
